Citation Nr: 1502761	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-05 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to eligibility for educational assistance benefits under the Montgomery GI Bill beyond the delimiting date of August 29, 2012.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to December 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

To the extent that additional evidence was associated with the claims folder following the November 2011 Statement of the Case, the Board finds that a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ) is not required.  38 C.F.R. § 20.1304 (2013).  The evidence is duplicative or otherwise not relevant to the issue on appeal.  The Veteran's arguments are essentially repetitive of the statements already considered by the AOJ.  Further, the Veteran presented such arguments during his hearing, for which a waiver is not required.     

In November 2014, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims folder. 

A June 2011 administrative decision denied entitlement to Post-9/11 GI Bill educational assistance benefits.  The Veteran submitted a timely notice of disagreement.  A Statement of the Case (SOC) was issued in September 2011.  In a statement received by VA in October 2011, the Veteran stated: "I understand that I am not eligible for the Post 9/11 GI Bill."  He stated that his educational benefits were scheduled to expire on August 2012 and he was appealing to have that date extended.  A SOC as to extension of the date the Veteran's educational benefits were scheduled to expire was issued in November 2011.  The Board notes that a VA Form 9 was received by VA in February 2012, within the time period in which to appeal the June 2011 administrative decision.  See 38 C.F.R. § 20.302 (2014) ("a Substantive Appeal must be filed within 60 days from the date that the agency of jurisdiction mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination, whichever period ends later").  However, the Veteran only discussed the delimiting date for his Montgomery GI Bill and did not discuss the denial of educational assistance benefits under the Post 9/11 GI Bill.  Cf. Evans v. Shinseki, 25 Vet. App. 7 (2011) (noting that generally limiting testimony at a hearing does not, by itself, constitute a withdrawal of other issues and indicating that VA has a duty to clarify ambiguous statements which may limit the claim and provide notice to an appellant that he or she was abandoning the right to appeal certain issues).  Further, as noted above, following his September 2011 Statement of the Case, the Veteran explained that he was appealing the delimiting date and understood he was not eligible for the Post-9/11 GI Bill.  Also, the issue was not treated by VA as if it was on appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).  Therefore, the issue of entitlement to educational assistance benefits under the Post-9/11 GI Bill was not appealed and is not before the Board.  

In a statement received by VA in March 2014, the Veteran presented an argument regarding the denial of educational assistance benefits under the Post-9/11 GI Bill.  The Board finds that this statement constitutes a new claim and; therefore, the issue of entitlement to educational assistance benefits under the Post-9/11 GI Bill is REFERRED to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's discharge was upgraded to "honorable" effective August 29, 2002 and the delimiting date for the eligibility period was extended to August 29, 2012.  

2.  The competent evidence does not reflect that the Veteran had a physical or mental disability which prevented him from completing a course of education prior to the delimiting date of August 29, 2012.


CONCLUSION OF LAW

The criteria for entitlement to eligibility for Montgomery GI Bill educational assistance benefits beyond the delimiting date of August 29, 2012, have not been met.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.7050, 21.7051 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) has held that the duties to notify and assist under the VCAA are relevant to Chapter 51 of Title 38 of the United States Code but do not apply in educational benefits cases, which are governed by Chapter 30 of Title 38.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Nonetheless, the Veteran was provided a copy of the administrative decision denying the issue on appeal.  A May 2011 VA administrative decision letter explained the reasons that would allow for an extension of an eligibility period.  The reasons were listed as: period of active duty, disability that prevented him from going to school, a foreign government or power detained him after his last discharge or release from active duty, or a discharge was upgraded to honorable.  The letter stated that the period of eligibility ended on August 29, 2012, 10 years from the upgraded discharge effective August 29, 2002.  The Veteran was asked to complete an enclosed form to state why he could not begin or continue a program and the disability he was claiming.  He was provided a VA Form 21-4142, Authorization and Consent to Release Information, to request any information from his doctor.  He was asked to submit a statement from his doctor regarding how long he had a disability that prevented him from training or going to school.  The November 2011 Statement of the Case explained the reasoning for the denial and noted again the reasons for which a delimiting date may be extended.  Therefore, the Board finds that the notification requirements have been satisfied.   

With respect to the duty to assist, the Veteran was provided an opportunity to submit evidence in support of his claim, to include the identification of any relevant medical evidence, and did not do so.  While the Veteran stated that he has PTSD and that such a disability prevented him from pursuing a program of education before the expiration of the 10-year period, he is not competent to diagnose himself with PTSD nor is he competent to state that a mental or physical disability prevented him from pursuing a course of education.  He has not been shown to have the requisite training or knowledge to render such a diagnosis or opinion.  Although the Veteran is competent to report symptoms per Layno v. Brown, 6 Vet. App. 465 (1994), he is a layperson who is not competent to give a medical opinion on diagnosis or causation of a complex disability such as PTSD.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  He is also not considered competent to address whether it was medically infeasible for him to continue or pursue a course of education due to a physical or mental disability.  Id.; 38 C.F.R. § 21.7051 (a) (2).  In addition, a review of the record does not reflect any competent evidence indicating a relationship between any disability and his ability to pursue a course of education.  Again, the Veteran did not respond to VA's request to provide or identify medical evidence in support of his claim.  VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that a VA examination/opinion is not necessary to adjudicate the claim.  Cf. DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) and Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (In the context of a claim for disability compensation, 38 U.S.C.A. § 5103A(a) only requires that the Secretary obtain a medical opinion when such is necessary to substantiate the claimant's claim for a benefit).    

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims folder.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Other Considerations

The Veteran was afforded a hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran.  The Veteran testified as to the reasons why he was unable to complete his course of training prior to the expiration of his 10-year eligibility period as defined by his delimiting date.  While there was no specific mention of any evidence that may have been overlooked, the Board finds that any such error is not prejudicial to the Veteran.  As stated above, the Veteran was notified of the evidence required to substantiate his claim, given the opportunity to do so, and did not identify any relevant evidence in connection with his appeal.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  Any error is non-prejudicial and the Board may proceed with a decision.   

Legal Criteria

An individual may establish eligibility for basic educational assistance under the Montgomery GI Bill by satisfying certain service prerequisites.  The general rule with respect to educational assistance benefits is that the period within which an individual may use such benefits expires at the end of the 10-year period beginning on the date of such individual's last discharge or release from active duty.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a).

Exceptions to this rule provide that the 10-year period can be extended if the individual was initially prevented from establishing eligibility for educational assistance due to the character of discharge, but was later able to establish eligibility as a result of a change, correction, modification, or other corrective action by competent military authority; the individual was captured and held as a prisoner of war by a foreign government or power after the last discharge or release from active duty; the individual was prevented from pursuing the chosen program of education before the expiration of the 10-year period because of a physical or mental disability not the result of his/her own willful misconduct; the individual was enrolled in an educational institution regularly operated on the quarter or semester system and the period of entitlement expired during a quarter or semester; or the individual was enrolled in an educational institution not regularly operated on the quarter or semester system and the period of entitlement expired after a major portion of a course was completed.  38 U.S.C.A. § 3031(b), (c), (d), and (f); 38 C.F.R. §§ 21.7050(f)-(g), 21.7051(a), 21.7135(s) (2014).

Analysis

The Veteran contends that he is entitled to an extension beyond the delimiting date of August 29, 2012 to utilize his educational assistance benefits under the Montgomery GI Bill.   

In a statement dated in February 2014, and during his hearing before the undersigned VLJ, he stated that his case contained several "undeniable administrative errors."  He explained that the prior denials were unjust because he should have been able to use his educational benefits at each point.  He stated that the delays in being able to use his educational benefits caused him undue hardship.  The Veteran reported that every time he attempted to go to college, his claim was denied by VA.  Since he could not go to college, he began working as a police officer.  He stated that his occupation allowed him little time to focus on his education.  He was forced to put his desire to obtain a college degree on hold because of "wrongful denials and administrative errors."  He stated that VA should take into account his undiagnosed mental illness such as PTSD.  He asserted that a veteran can go undiagnosed for a long period of time. 

The procedural background of this case demonstrates that the Veteran previously applied for Montgomery GI Bill educational assistance benefits in November 2000.  In February 2001, the educational assistance benefits claim was denied.  In May 2006, the Veteran applied for educational assistance benefits under the Post-Vietnam Era Education Assistance Program (VEAP) and was denied.  In May 2006, the Veteran applied for educational assistance benefits under the Montgomery GI Bill and was denied because he had reached his delimiting date.  In May 2006, VA received a corrected DD Form 215 reflecting that the Veteran's discharge had been upgraded to "honorable" effective August 29, 2002.  In July 2006, VA received a DD Form 214 showing an upgraded character of discharge to "honorable."  As a result, a July 2006 administrative decision found that the Veteran was eligible for Montgomery GI Bill educational assistance benefits and assigned an extended delimiting date of August 29, 2012.  See 38 C.F.R. § 21.7050(f) (the delimiting date will be 10 years from the date his or her dismissal or discharge was changed, corrected, or modified).  

The Board finds that the delimiting date of August 29, 2012 is appropriate in this case.  See 38 C.F.R. § 21.7050(a), (f).  An extended period of eligibility may be warranted for several reasons.  In this case, there is no evidence that the Veteran had a later period of active duty, was captured by a foreign government, was enrolled in an educational institution regularly operated on the quarter or semester system and the period of entitlement expired during a quarter or semester, or was enrolled in an educational institution not regularly operated on the quarter or semester system and the period of entitlement expired after a major portion of a course was completed.  The Veteran cited to a VA regulation and reported that his hardship warranted an extension of the 10-year eligibility period.  See hearing transcript, pg. 7.  The provisions of 38 C.F.R. § 21.7050(a) directs that the 10-year eligibility period begins from the later of (i) the date of a veteran's last discharge or release from a period of active duty of 90 days or more of continuous service; (ii) the date of the Veteran's last discharge or release from a shorter period of active duty if the discharge or release is: [...] (C) for hardship; (iii) the date on which the veteran meets the requirement for four years of service in the Selected Reserve; or (iv) December 27, 2001, for individuals who become eligible for educational assistance under § 21.7044(a)(7) or (b)(4)(ii).  Id. (emphasis added).  The regulation does not allow for an extension of the delimiting date in this particular case as the Veteran had one period of active duty and the 10-year period was calculated from the date that the upgrade in discharge was effective.  See 38 C.F.R. § 21.7050(f).  The hardship element is only considered if that was the reason for discharge or release from a shorter period of active duty.  The Veteran has also contended that he is entitled to an extended period of eligibility because his disability prevented him from pursuing a course of education within the eligibility period, i.e., prior to August 29, 2012.  38 C.F.R. § 21.7051(a).  While the Veteran reported that his PTSD prevented him from completing a course of education, the Veteran did not submit or identify any medical evidence to demonstrate that a physical or mental disability prevented him from doing so.  The regulation directs that it must be "clearly established by medical evidence that such a program of education was medically infeasible."  38 C.F.R. § 21.7051(a)(2).  The evidence associated with the claims folder does not reflect that a disability prevented the Veteran from pursuing a program of education because it was medically infeasible.  Again, the Veteran is not considered competent to address whether a mental or physical disability prevented him from pursuing a program of education because it was medically infeasible.  Kahana, 24 Vet. App. 428, 435 (2011).  As a result, the Board finds that the delimiting date cannot be extended beyond August 29, 2012.

The Veteran contends that he cannot be certain that he received a VA letter regarding his delimiting date of August 29, 2012.  He stated that he failed to receive other letters from VA and previous letters were sent to incorrect addresses.  See hearing transcript, pg. 15.  The claims folder contains a July 2006 administrative decision letter.  The letter is addressed to the Veteran.  The letter stated that the Veteran was eligible for Montgomery GI Bill educational assistance benefits effective August 29, 2002 and that he had 10 years from that date (August 29, 2012), to use 36 months of entitlement.  There is a presumption of regularity that "supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  See also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption to procedures at the RO).  There is no indication that the letter was returned as undeliverable and there is no clear evidence to rebut the presumption of regularity of the Veteran's receipt of the letter regarding his eligibility for educational assistance benefits and the corresponding delimiting date of August 29, 2012.  Further, as educational assistance benefits are a benefit to the Veteran, the Veteran ultimately bears the responsibility to keep apprised of his eligibility period.  

Finally, the Veteran contends that VA made errors and caused undue delay in his ability to use educational assistance benefits because of the incorrect character of his military discharge (subsequently upgraded effective August 29, 2002).  As noted above, in February 2001, his claim for educational assistance benefits was denied due to his character of discharge at that time.  However, the Board emphasizes that VA is bound by the service department's certification as to a claimant's military service.  Duro v. Derwinski, 2 Vet. App. 530 (1992); see also 38 C.F.R. § 3.203 (2014).  At that time, the Veteran's character of discharge precluded the receipt of educational assistance benefits under the Montgomery GI Bill.  Once VA was notified of the upgraded discharge in 2006, pursuant to the Veteran's May 2006 claim for benefits, a July 2006 administrative decision letter informed the Veteran of his new delimiting date of August 29, 2012.  The Board recognizes the Veteran's argument that he was not given a full 10-year period to pursue a course of education.  His claim was not granted until 2006, thereby ultimately giving him a 6- year period during which to pursue a course of education.  See hearing transcript, pg. 10.  However, his argument must fail.  The Veteran received notice of his upgraded discharge in August 2002, as shown by an August 2002 letter addressed to the Veteran from the Naval Discharge Review Board.  The Veteran did not provide the documentation to VA until 2006, in connection with his claim for benefits.  The receipt of educational assistance benefits under a particular program depends on VA receiving a claim from a veteran.  The Veteran did not make a claim for educational assistance benefits (following his denial in 2001) until 2006.  At that time, in accordance with the pertinent regulations, VA was required to assign a delimiting date of August 29, 2012, 10 years from the date the upgraded discharge was made effective.  38 C.F.R. § 21.7050(f).  As a result, a delimiting date beyond August 29, 2012 is not warranted.  

The Board considered the Veteran's arguments and his perseverance in completing a course of education, notwithstanding the challenges he faced.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (holding that the Board is bound by the law and is without authority to grant benefits on an equitable basis).  Absent evidence that one of the delimiting period exceptions discussed above applies, there is no legal basis to grant an extension of the delimiting date.  In such a case, where the law is dispositive, the claim must be denied due to a lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to eligibility for educational assistance benefits under the Montgomery GI Bill beyond the delimiting date of August 29, 2012, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


